Citation Nr: 1456598	
Decision Date: 12/24/14    Archive Date: 01/02/15

DOCKET NO.  12-16 490A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center in Philadelphia, Pennsylvania

THE ISSUES

1. Entitlement to an increased rate of the Veteran's pension based on unreimbursed medical expenses, for purposes of accrued benefits.

2. Whether there was clear and unmistakable error in an August 2009 decision that granted pension benefits.  


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

M. Mac, Counsel
INTRODUCTION

The Veteran served from May 10, 1945, to August 1, 1945, and from October 10, 1945, to December 22, 1945, with training prior to May 10, 1945.  He died in November 2009 and the appellant is his surviving spouse. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from decisions of the VA Regional Office (RO) and Insurance Center and Pension Management Center in Philadelphia, Pennsylvania.

In a remand in October 2014, the Board recharacterized the issue of entitlement to adjustment of the appellant's income based on unreimbursed medical expenses for the time period of January 1, 2009, to November 6, 2009 to an increased rate of the Veteran's pension based on unreimbursed medical expenses for the purposes of accrued benefits.  The Board remanded the matter to comply with the notice requirements of the Veterans Claims Assistance Act of 2000 and for the issue to be adjudicated for the purposes of accrued benefits.  

In a decision dated in October 2014, the Philadelphia Pension Management Center found clear and unmistakable error in an August 2009 decision, where the RO and Insurance Center in Philadelphia, Pennsylvania granted nonservice connected pension benefits to the Veteran.   In November 2004 the appellant disagreed with this determination.  A Statement of the Case has not been issued and the Board is required to remand, rather than refer, this issue.  See Manlicon v. West, 12 Vet. App. 238 (1999).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

As stated in the Introduction, the Philadelphia Pension Management Center in a decision in October 2014 found clear and unmistakable error in the August 2005 RO decision that granted the Veteran non-service connected pension benefits.  In a statement dated in November 2014 the appellant asserted that she disagreed with the Supplemental Statement of the Case (SSOC) dated in October 2014, where the RO determined the claim for accrued benefits for an increased rating for pension benefits was moot as it has been held that the Veteran's grant of pension benefits was clear and unmistakable error.  Thus the Board construes the appellant's November 2014 statement to be a notice of disagreement with the October 2014 decision.  

While the RO in the October 2014 SSOC for accrued benefits referenced clear and unmistakable error in granting the Veteran pension benefits, a Statement of the Case has not been on issued on the matter.  Under the Board's Appeals Regulations, a SSOC will not be used to announce a decision by the RO on a claim not previously addressed in a Statement of the Case.  38 C.F.R. § 19.31 (2014).  Under these circumstances, a Statement of the Case must be issued.  See Manlicon v. West, 12 Vet. App. 238 (1999).

As the appellant's claim for an increased rate of the Veteran's pension based on unreimbursed medical expenses for purposes of accrued benefits is dependent upon the claim as to whether there was clear and unmistakable error in the August 2009 decision that granted pension benefits, the Board finds that the claims are inextricably intertwined and a decision on the claim for accrued benefits at this time would be premature.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

Accordingly, the case is REMANDED for the following action:

1. The AOJ should take all indicated action in order to issue a Statement of the Case for the issue of whether there was clear and unmistakable error in the August 2009 decision that granted pension benefits.  If the appellant perfects an appeal, the claim should be certified to the Board after any necessary development has been completed.

2. After completing the indicated development, the AOJ should readjudicate the claim for an increased rate of the Veteran's pension based on unreimbursed medical expenses for purposes of accrued benefits and comply with the applicable directives in the Board's October 2014 remand.  If the benefit sought on appeal remains denied, the AOJ should furnish the appellant and her representative a fully responsive SSOC and afford them reasonable opportunity for response.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Nathan Kroes
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




